J-A28022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JOHN ERIC BETTON                         :
                                          :
                    Appellant             :   No. 220 WDA 2020

              Appeal from the Order Entered January 15, 2020
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-SA-0000935-2019


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM PER CURIAM:                          FILED NOVEMBER 13, 2020

      John Eric Betton (Appellant) appeals pro se from the trial court’s order

finding him guilty of a summary violation of the Motor Vehicle Code. Upon

review, we quash this appeal due to the substantial deficiencies in Appellant’s

brief which preclude meaningful review.

      The trial court summarized the underlying facts and procedure as

follows:

             [Appellant] filed a summary appeal from a magisterial
      district court conviction. On January 15, 2020, after a de novo
      hearing, [the trial court] found [Appellant] guilty of violating [75
      Pa.C.S.A. §] 6308(a) (investigation by police officers) of the Motor
      Vehicle Code and imposed a $25.00 fine, plus costs. . . .

            During the hearing of January 15, 2020, Pennsylvania
      [State] Police Trooper William Binion testified that he stopped
      [Appellant’s] vehicle on August 12, 2018, at approximately 1:43
      a.m., because the registration had expired. (H.T. at 13, 15).
      [Appellant] was driving the vehicle. Trooper Binion requested
      [Appellant’s] license, registration and proof of insurance.
J-A28022-20


      [Appellant] refused to provide any of these documents. (H.T. at
      19, 25, 29).      Instead, [Appellant] showed Trooper Binion
      documents that were neither legal identification nor any of the
      requested documents. (H.T. at 20). The documents [Appellant]
      provided were titled “Third Notice of Default” and “Allodial
      American National Identification Card.” (Exhibit 1, admitted on
      page 21 of H.T.). . . .

            [The trial court] found [Appellant] guilty because Trooper
      Binion testified and [Appellant] admitted that he failed to provide
      a registration card, driver’s license and information relating to
      financial responsibility.

Trial Court Opinion, 6/17/20, at 1-3 (unnumbered).

      Appellant filed this timely appeal, and both Appellant and the trial court

have complied with Pennsylvania Rule of Appellate Procedure 1925. Upon

review, we agree with the trial court that “Appellant’s allegations of error are

nonsensical and fail to concisely identify an error or ruling that [Appellant]

challenges.” See id. at 2 (unnumbered).

      Similarly, the Commonwealth argues that this appeal should be quashed

because Appellant has failed to comply with the Pennsylvania Rules of

Appellate Procedure. See Commonwealth Brief at 6-11. The Commonwealth

observes that Appellant’s brief “does not contain any discrete claims, nor does

it contain legal analysis. Appellant’s brief does not describe why Appellant

believes the trial court erred.” Id. at 8. The Commonwealth states that it:

      respectfully submits this lack of analysis violates the Pennsylvania
      Rules of Appellate Procedure, which detail the mandatory
      requirements for briefs in an appellate court. Pa. R.A.P. 2101 and
      Pa. R.A.P. 2111[.] . . . As there are no claims for review by this
      Honorable Court, the Commonwealth respectfully submits that
      there is a clear basis for, and it is in this Court’s discretion to order,
      quashal of the instant appeal.


                                        -2-
J-A28022-20



Id. at 6.

      The Commonwealth is correct. We have explained:

      [A]ppellate briefs and reproduced records must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
      dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure. Although this Court is willing to liberally construe
      materials filed by a pro se litigant, pro se status confers no special
      benefit upon the appellant. To the contrary, any person choosing
      to represent himself in a legal proceeding must, to a reasonable
      extent, assume that his lack of expertise and legal training will be
      his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006) (citations

omitted). In particular,

      [t]he argument portion of an appellate brief must include a
      pertinent discussion of the particular point raised along
      with discussion and citation of pertinent authorities. This
      Court will not consider the merits of an argument which fails to
      cite relevant case or statutory authority.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012) (emphasis

added).

      Here, Appellant’s brief encompasses four pages which appear to

reference law enforcement as “Code Enforcers,” and claim as a defense to

Appellant’s summary conviction his status as a “natural man,” “corporate

soul,” and Aboriginal Moor American.           See Appellant’s Brief at 1-4

(unnumbered).    We agree with the trial court that Appellant “seems to be

alleging sovereign citizen claims, which have previously been rejected by

Pennsylvania and Federal Courts.”       Trial Court Opinion, 6/17/20, at 2-3


                                      -3-
J-A28022-20


(unnumbered) (citing Commonwealth v. McGarry, 172 A.3d 60, 66 (Pa.

Super. 2017)).

     Consistent with the foregoing, we are unable to conduct meaningful

review, and for this reason quash the appeal.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2020




                                    -4-